OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on February 16, 1972. The Grievance Committee has filed a petition alleging seven charges of misconduct accusing respondent of converting over $55,000 of client funds, charging an *62excessive fee, borrowing money from a client without advising the client to obtain independent legal advice and failing to comply with the attorney registration requirements set forth in Judiciary Law § 468-a. The petition also seeks restitution of the sums converted. Respondent’s failure to appear, answer or otherwise move against the petition constitutes an admission of those charges (see, Matter of Coughlin, 188 AD2d 1; Matter of Young, 168 AD2d 26; Matter of Supples, 102 AD2d 699). Accordingly, we find respondent guilty of violating the following provisions of the Code of Professional Responsibility as amended April 29, 1978: DR 1-102 (A) (4); DR 2-106 (A); DR 5-104 (A); DR 9-102 (A); (B) (1) and 22 NYCRR former 1022.5 (a). Respondent is also guilty of violating the following provisions of the Code of Professional Responsibility as amended September 1, 1990: DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]); DR 9-102 (A) (22 NYCRR 1200.46 [a]); DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1]) and DR 9-102 (C) (4) (22 NYCRR 1200.46 [c] [4]) and Judiciary Law § 468-a and should be disbarred. Additionally, restitution should be ordered of the amounts that the first, third, fourth and fifth charges of the petition allege were converted and not repaid.
Pine, J. P., Balio, Lawton, Boomer and Davis, JJ., concur.
Order of disbarment and restitution entered.